Form: Dismiss TRAP 42.1(a)(1)









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JUAN PABLO MONTICELLI AND
BORDER BELT COMPANY,
INC./CHARLES HARDTKE, INC.,
CHARLES L. HARDTKE, AND 
ROGER ZIMMERMAN,

                            Appellants,

v.

CHARLES HARDTKE, INC.,
CHARLES L. HARDTKE, ROGER
ZIMMERMAN/JUAN PABLO
MONTICELLI AND BORDER BELT
COMPANY, INC.,

                            Appellees.

§

§

§

§

§



No. 08-02-00339-CV

Appeal from the

327th Judicial District Court

of El Paso County, Texas

(TC#2000-1787)

M E M O R A N D U M    O P I N I O N

	Pending before the Court is the joint motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled. 
.               .               .

	The parties have complied with the requirements of Rule 42.1(a)(1).  The Court has
considered this cause on the joint motion and concludes the motion should be granted and
the appeal should be dismissed.  We therefore dismiss the appeal.
December 29, 2003


						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.